Citation Nr: 0100275	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder with depressive features.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1993 to May 
1994.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's adjustment disorder with depressive 
features does not manifest greater than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

3.  The veteran is 27 years old, he has military education in 
carpentry and masonry, prior experience in maintenance and 
film processing, and he has a high school diploma.

4.  Service connection and a 30 percent compensation rating 
are in effect for adjustment disorder with depressive 
features, and there are no other service-connected 
disabilities.

5.  The veteran's service-connected disability does not 
render him totally and permanently incapable of obtaining and 
maintaining all forms of substantially gainful employment 
consistent with his education and employment backgrounds.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for adjustment disorder with depressive features have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9440 (2000).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Adjustment disorder with depressive features

The veteran believes that his symptoms warrant an evaluation 
in excess of 30 percent for his adjustment disorder with 
depressive features.  He has indicated that he is often 
depressed, and he has nightmares and mood swings.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran has established service connection for his 
adjustment disorder, and the RO has assigned a 30 percent 
evaluation under Diagnostic Code 9440.  That Code provides a 
30 percent evaluation for a mental disorder causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for a mental disorder causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9440.

A 70 percent evaluation is warranted for a mental disorder 
causing occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for a mental disorder causing total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9440.

According to a VA examination report of August 1994, the 
veteran had legal problems and he said that there were 
strange dreams about his deceased father.  He also complained 
of mood swings.  On mental status examination, he appeared 
restless, but he was well oriented to all spheres, and he 
spoke clearly and coherently.  His affect was with full 
range, but his mood was one of depression and anxiety.  He 
denied hallucinations, delusions, and suicidal thoughts.  The 
examiner noted that the veteran's memory for recent and 
remote events was good.  Major depression was diagnosed.

The veteran was hospitalized with complaints of depression 
from February 3, 1997 to February 14, 1997.  Five weeks prior 
to admission, he reported that he had feelings of depression, 
and he described having poor sleep, crying spells, poor 
appetite, and weight loss.  He said that his stressors were 
his strained relationship with his girlfriend, his mother 
leaving for two months without telling him where she was 
going, having difficulty finding employment, and discovering 
that he had a child from a prior relationship.  He said that 
he took 12 doses of Ibuprofen prior to admission, and he 
"wanted to get it over once and for all."  He also 
scratched the name of his girlfriend onto his forearm with a 
screw.  When the veteran was admitted, he was noted to have 
isolated himself, and he interacted with only select peers.  
Mental status examination at the time of discharge showed 
that he had good eye contact, he was normally active with no 
tremors, and he denied any suicidal or homicidal ideation.  
His mood was sad, with normal range of affect, which was 
appropriate and related.  His speech was of normal rate and 
fluent, there was no paraphasia, and the veteran denied any 
auditory or visual hallucinations.  There were no grandiose 
or paranoid delusions, and insight and judgment were noted to 
be good.

Follow-up treatment records from March 1997 to April 1997 
show that various issues related to the stressors mentioned 
above were frequently discussed.  Objective findings 
pertinent to the veteran's adjustment disorder were not 
associated with the treatment notes, other than several 
references to the veteran having anxiety and depression.

Mental status examination in September 1998 revealed that the 
veteran, who avoided eye contact several times during the 
interview, said that he felt anxious, depressed, suspicious, 
and withdrawn.  He said that he tended to isolate himself, 
and his mother apparently described him as having mood 
swings.  The veteran had problems with his girlfriend.  He 
said that he had been experiencing some nightmares, but they 
had recently subsided.  He was described as being somewhat 
cooperative during the interview, but he was also guarded.  
He knew the purpose of the examination, and he was alert and 
fully oriented times three.  There was no evidence for 
impairment of thought process or communications.  He reported 
no delusions, hallucinations, or paranoia.  He also reported 
no suicidal or homicidal ideation, or aggressive thoughts, 
plans, or tendencies.  He was able to maintain personal 
hygiene and other basic activities of daily living.  He said 
that he had been living recently with his mother.  The 
examiner noted that the veteran had some difficulty with 
concentration, but recent memory and remote memory were both 
intact.  The veteran had no ritualistic or obsessive 
behavior.  His speech was somewhat slow, but logical and 
relevant.  There was no evidence of panic attack.  His mood 
was depressed and his affect was also depressed, but there 
was no tearfulness.  Further, the examiner noted that there 
was no indication for impairment in his impulse control.  The 
veteran had sleep difficulties for which he had medication.  
His judgment to superficial hypothetical situation was 
appropriate.  The examiner diagnosed major depression, 
recurrent, moderate.  He also reported that the veteran's 
Global Assessment of Functioning (GAF) score was 45.  The 
examiner indicated that the nightmares were occasional, and 
the veteran's greatest problem was depression, recurrent.

At the onset, the Board notes that the veteran had originally 
established service connection for major depression.  This 
diagnosis was changed to adjustment disorder with depressive 
features because of a March 1997 report that indicated that 
the major depression should more properly be characterized by 
the present diagnosis.  In any event, the Board is willing to 
accept the September 1998 examiner's findings with regard to 
the veteran's mental state, however it is characterized.  In 
this regard, the examiner said that the veteran's depression 
was "moderate."  That diagnosis was the only one made on 
Axis I.  The examiner also went on to assess a GAF score of 
45, which would suggest more serious symptoms than the 
characterization of "moderate" depression.  Nevertheless, 
when weighing the veteran's symptoms as described by the 
latest VA examination report, the Board concludes that the 
criteria for a higher evaluation have not been met.  None of 
the symptoms listed under the criteria for the higher 
evaluation were described by the latest examination report.  

The Board notes that none of the applicable evidence showed 
that the veteran had a flat affect.  At the veteran's 
discharge from the hospital in February 1997, his affect was 
described as having a "normal range."  His affect had a 
full range in August 1994, and although the Board notes that 
it was depressed during the examination in September 1998, 
his speech was fluent and had a normal rate at the discharge 
from the hospital in February 1997, and it was noted to be 
normal in September 1998.  At the examination in August 1994, 
the speech was clear and logical.  The record contains no 
indication that the veteran's speech was at any point 
circumstantial, circumlocutory, or stereotyped, even though 
it was noted to be slow in September 1998.  The examiner at 
that time pointed out that the veteran apparently responded 
in coherent manners to the questions as posed to him.  

The examiner in September 1998 also stated that there was no 
evidence of panic attacks.  None of the medical evidence 
shows that the veteran is experiencing panic attacks more 
than once per week.  The record does not show that the 
veteran is having difficulty in understanding complex 
commands.  Although the September 1998 report shows that the 
veteran said he had difficulty in concentrating, the examiner 
said that recent and remote memories were intact.  The record 
does not contain any evidence that the veteran has the 
ability to retain only highly learned materials, or that he 
forgets to complete tasks.  The Board also notes that the 
examiner in September 1998 said that there was no impairment 
in judgment; rather, his judgment to superficial hypothetical 
situation was appropriate.  Judgment and insight were noted 
to be good at the veteran's hospital discharge in February 
1997.  The examiner in September 1998 did not report that 
there was an impairment in abstract thinking, instead, he 
indicated that the veteran had no impairment in impulse 
control.  The Board also finds it probative that the examiner 
in September 1998 said that there was no evidence of 
impairment of thought process or communications.  The veteran 
further showed no evidence of delusions, hallucinations, or 
paranoia.  Although the record showed that he was not 
working, none of the evidence shows that there is difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, the follow-up treatment records in 
March 1997 and April 1997 indicate that the veteran was 
making repeated attempts to establish contact with his child 
and his ex-girlfriend.  The veteran apparently maintains a 
relationship with his mother, and although he seemed isolated 
on admission to the hospital in February 1997, he 
intermingled with selected peers. 

The Board recognizes that the veteran described a suicide 
attempt during which he took 12 doses of Ibuprofen after he 
apparently had difficulties with his girlfriend.  
Nevertheless, he said that there were no thoughts of suicides 
at various other times, and in September 1998, the veteran 
denied any suicidal or homicidal ideation, or aggressive 
thoughts, plans, or tendencies.  He denied suicidal and 
homicidal thoughts at the VA examinations in August 1994 and 
September 1998, at his hospital discharge in February 1997.  
As stated above, the relevant caselaw provides that the 
present level of disability that is the primary concern.  In 
summary, the latest evidence of record shows that none of the 
criteria as listed by the higher criteria were met by the 
evidence of record.  The Board considered the benefit of the 
doubt rule in connection with this claim, but because none of 
the criteria for the higher evaluation were met, the Board 
concludes that this doctrine is not for application in the 
present case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

TDIU

The veteran contends that his service-connected adjustment 
disorder with depressive features is precluding him from 
working.  The VA has evaluated the veteran on several 
occasions, and the Board is satisfied that all facts relevant 
to this claim have been properly and sufficiently developed.  
See 38 U.S.C.A. § 5107 (West 1991).

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the veteran has established one disability as service 
connected, and his disability rating for that disorder is 
less than 60 percent, he does not meet the basic percentage 
requirements for 38 C.F.R. § 4.16(a).  Notwithstanding, a 
total rating based on individual unemployability may be 
granted on the basis of extraschedular considerations in a 
case in which a veteran is in fact unemployable by reason of 
his service-connected disabilities, but who fails to meet the 
percentage requirements.  Specific attention is afforded the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Determinations are made 
irrespective of the veteran's age, however.  For the reasons 
set forth below, the Board finds that the evidence does not 
reflect that the veteran's service-connected disability 
renders him unable to secure or follow a substantially 
gainful occupation within the meaning of VA law.  As such, 
the criteria for assignment of a total rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 4.16(b), are not met 
and the claim must be denied.

On his application for TDIU, the veteran indicated that prior 
to his entry into active service, he had worked at a photo 
company for 20 to 25 hours per week.  He said that the type 
of work was pricing and film development, and he was employed 
there from February 1991 to October 1992.  In November 1992, 
he began working at a company doing maintenance.  He worked 
there for 40 hours per week from November 1992 to March 1993, 
a month before his entry into the military.

Initially, the Board notes that the record does not contain a 
medical opinion establishing unemployability.  However, in 
Beaty v. Brown, 6 Vet. App. 532 (1994), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
the absence of an unequivocal professional opinion of record 
that the veteran was unemployable was not determinative.  In 
the veteran's case, in addition to the absence of a 
definitive medical opinion that he is unemployable, there is 
an absence of other evidence that would support that 
conclusion.  The Board notes that the veteran has made an 
allegation to the effect that his adjustment disorder with 
depressive features precludes him from substantially gainful 
employment.  This contention has not been supported by 
objective clinical data.  The Board finds no medical or other 
objective evidence that the veteran currently is unemployable 
due to his residuals of an adjustment disorder.  The Board 
acknowledges the veteran's contentions that he cannot obtain 
employment since his separation from active duty.  
Nevertheless, the regulations regarding TDIU require that the 
veteran must be unable to maintain gainful employment in 
every reasonable field when considering his education, 
experience, and background because of service-connected 
disability.  

In this case, the veteran has a high school education.  He 
has no service-connected disabilities other than the 
adjustment disorder.  The veteran has limited working 
experience, but he was trained in carpentry and masonry 
during his active duty.  He also has prior experience in 
maintenance and film development.  There is no indication 
that the veteran cannot use these skills to obtain 
employment, or that he cannot develop other skills that would 
allow him to obtain employment in any other field.  
Essentially, the veteran has not submitted any competent 
evidence that he is unable to obtain employment for any 
reason, and there is no evidence that his adjustment disorder 
is precluding him for obtaining and maintaining a job.  As 
such, the Board must deny the claim of entitlement to TDIU.  

Because the veteran does not meet the percentage 
requirements, he can only prevail if he shows that the record 
reflects some factor that takes his case outside the realm of 
the usual.  The sole fact that he is unemployed, minimally 
employed, or has difficulty obtaining work is not enough.  
The Board notes that a rating of 30 percent in itself is a 
recognition that the service-connected disability is 
productive of some impairment of his vocational activities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The 
Board finds no competent medical evidence of record to 
indicate that the veteran cannot obtain alternative 
employment in either carpentry or masonry, or in any other 
field, or that he is unable to maintain substantial 
employment in a less strenuous occupation within the 
construction field.  In short, the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his adjustment disorder with depressive 
features.  Again, the Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) in connection with the veteran's claim for a total 
rating; however, the doctrine is inapplicable because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

